DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-149092, filed on 9/4/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. (Examiner notes that the abstracts of the foreign references were considered, as a translation was not provided). 

Specification
The disclosure is objected to because of the following informalities: description of fig. 13 covers pages 22 (bottom of page) to page 27 of the specification; however, the description on pages 23 and 24 mistakenly recites fig. 3 (which should be amended to read fig. 13).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    The recitations of claims 3, 5 and 10 are as follows:
 Claim 3 recites - …converts a first identifier…to obtain a second identifier….  
 Claim 5 recites …converts the first identifier…to obtain each of a second identifier for the receipt and a second identifier for the reward), 
Claim 10 recites “converting…an identifier…to obtain an identifier for identifying a receipt…”
   The specification, at page 49, line 4 through page 50, line 12, recites the word “convert” in various forms, but fails to explain how this converting as recited in the claims is to be accomplished.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Claims 3, 5 and 10 are rendered indefinite as follows:
Claim 3 recites - …converts a first identifier…to obtain a second identifier….  
Claim 5 recites …converts the first identifier…to obtain each of a second identifier for the receipt and a second identifier for the reward), 
Claim 10 recites “converting…an identifier…to obtain an identifier for identifying a receipt…
   The specification does not provide a meaning of the term “convert” (and its various forms). For examining, interpreted as replacing one identifier with another. 
   Further, re claim 3:  The 2nd limitation that describes an authentication server and the 4th limitation that describes an agency server recite “a first identifier.” As written, these recite 2 different identifiers with no connection between the two, and for examining will be interpreted as such.  Is this applicant’s intention?  Clarification is required.  
   Dependent claims 4-7 are similarly rejected because they do not cure the deficiencies of claim 3 from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  

Step 1
Claim 1 (and 2) and claim 3 (and claims 4-7) recites a system comprising a terminal and servers; claim 8 (and claims 9 and 10) recites a method, each a statutory category of invention (Step 1: Yes)
    
Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:  
        inputting,…, biometric data of a user who performs payment of a transaction as a target of the transaction processing service; 
       authenticating,…, the biometric data input…, and acquiring an identifier for identifying the user who performs the payment in a case where the authentication has succeeded, the identifier being associated with the biometric data; 
      acquiring,…, payment data associated with the identifier…and paying for the transaction by using the acquired payment data; and 
     managing,…, receipt information regarding the transaction…in association with the identifier… 
   Here the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity which includes fundamental economic practice/principle or commercial interaction (i.e., processing a transaction inclusive of authenticating a user, managing a receipt ). Thus the claim recites an abstract idea.  (Step 2A Prong 1: Yes)

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  The claim recites additional elements – terminal, servers - which are recited at a high level of generality and are merely recite computer components utilized to facilitate the abstract idea.  These additional elements, individually or in combination, amount to no more than merely using (“apply it”) these computer components as tools to facilitate the abstract idea and do not meaningfully limit the abstract idea. (See e.g., MPEP §2106.05(f)). (Step 2A Prong 2: No)
Step 2B
The claim’s additional elements – terminal, servers - recited above, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. For the reasons discussed above, with respect to integration of the abstract idea into a practical application, the additional computer elements do not add significantly more to the exception. The additional elements amount to no more than mere use of the computer programming as a tool to implement the abstract idea, which fails to provide an inventive concept.   (Step 2B: No)
      For the above cited reasons, claim 8 is ineligible under 35 USC 101.

Claim 1 recites limitations similar to the limitations of independent claim 8; therefore, these claims are directed to the same abstract idea identified in claim 8. A similar analysis as applied to claim 18 is applicable and accordingly, claim 1 is not patent eligible.
Independent claim 3 recites limitations similar to the limitations of claim 8 (with an added recitation of a second identifier)  and an additional limitation reciting a server (agency) that was not recite din claim 8.  The claims remain directed to the same abstract idea identified in independent claim 8. A similar analysis as applied to claim 8 is applicable to claim 3.  Accordingly, claim 3 is not patent eligible.
Dependent claims 9 and 10; claim 2 and claims 4-7 are rejected under 35 USC 101.
     Dependent claims 9 and 2 further define the abstract idea that is present in independent claims 8 and 1, from which they respectively depend. Claims 9 and 2 recite additional elements as from independent claims 8 and 1 – i.e., servers (reward, authentication and payment).  Arguments as applied to similar additional elements as identified in claims 8 and 1 are applicable here as being used as tools to implement the abstract idea (MPEP 2106.05(f)).   
    Dependent claim 10 further defines the abstract idea that is present in independent claim 8. Claim 10 recites additional elements – servers (agency, authentication, receipt, payment).  Arguments as applied to the additional elements (the servers) of claim 8 are applicable here as being used as tools to implement the abstract idea (MPEP 2106.05(f)).   
   Dependent claims 4-7 further define the abstract idea that is present in independent claim 3. Claims 4-7 recite additional elements as from independent claim 3 - i.e., servers (authentication, agency, receipt and payment).  Claims 4 and 7 recite additional elements not present in claim 3 – i.e., (reward) server. Arguments as applied to additional elements – i.e., servers - as identified in claim 3 are applicable to claims 4-7 as being used as tools to implement the abstract idea (MPEP 2106.05(f)).   

      In sum, dependent claims 2, 4-7, 9 and 10 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Thus, the claims 1-10 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (U.S. 2016/0328717) in view of Anand (U.S. 2014/0337150).
   Re claim 1:  Shaw shows a transaction processing system that provides a transaction processing service to a user, comprising:
      a user terminal that inputs biometric data of a user who performs payment of a transaction as a target of the transaction processing service 
(paras 12… User device 106 (fig 1) …, is a device such as a computer (e.g., desktop computer, laptop computer, smart phone, etc.) which can acquire a biometric identifier (e.g., a fingerprint scanner) from a user and communicate with user information…and payment provider (which is interpreted as input the data, as it is being input to a provider through a transmission). User device…is located at a user's home or work. In other embodiments, user device…can be carried by a user.);                             

   an authentication server that authenticates the biometric data input by the user terminal 
(para 8 - purchases can be made by a user using one or more biometric identifiers as a primary authentication…The biometric identifiers…as associated with a user and a user's financial instruments. A user can make a purchase using a point of sale device associated with a merchant using a biometric identifier, such as a fingerprint. The biometric identifier and transaction information is sent from the point of sale device to a user information and payment provider. The user information and payment provider identifies the user and the user's financial instruments based on the biometric identifier and para 40 identifying the user information and payment provider (interpreted as the authentication server) as a computer),  
   and acquires an identifier for identifying the user who performs the payment in a case where the authentication has succeeded, the identifier being associated with the biometric data 
(para 8 - purchases can be made by a user using one or more biometric identifiers as a primary authentication…The biometric identifiers…as associated with a user and a user's financial instruments. A user can make a purchase using a point of sale device associated with a merchant using a biometric identifier, such as a fingerprint…and para 24…the user is identified by using the biometric identifier to locate a particular record associated with a user stored in user information and payment provider database... The record also contains financial instrument information… and para 26 showing completing a transaction having authenticated user and accessed payment information);
 
   a payment server that acquires payment data associated with the identifier acquired by the authentication server 
(para 24…In one embodiment, the user is identified by using the biometric identifier to locate a particular record associated with a user stored in user information and payment provider database… The record also contains financial instrument information associated with the user.)    
    and pays for the transaction by using the acquired payment data
(para 26…If user information and payment provider (interpreted as computer performing authentication and payment functions as shown in fig 1(110)) determines that the user is authorized to complete the transaction, the method proceeds to step 314 in which user information and payment provider… transmits a payment request to financial institution server 114. In one embodiment, user information and payment provider transmits transaction information, including an identification of the user attempting the transaction and an amount of the transaction, to financial institution server…. In addition, financial instrument information associated with the user, such as a credit card number, is retrieved from user information and payment provider database 112 and transmitted to financial institution server 114. Financial institution server 114 determines whether the user is authorized to complete the transaction and provides an indication of the determination to user information and payment provider.) 
 
   Shaw does not expressly show a receipt server that manages receipt information regarding the transaction paid for by the payment server in association with the identifier acquired by the authentication server.
   Anand shows a receipt server that manages receipt information for purchases (para 20…receipt processing engine 123 can process receipts 112 received from POS systems 108 as well as other sources. Information about the receipts can be stored in a receipts database 132.)   and also user identifiers associated with loyalty or other membership programs presented by the user as part of the transaction and linked to the user’s identity (paras 4 - … Identifying the user can include receiving a user identifier from the user at a time of transaction and receiving at a time coincident with the transaction a user identifier associated with the user and known by a system that logs the receipt;  para 24….the transaction processing engine…can be used to create and maintain an account of a user associated with the service. The account can include one or more secure and unique identifiers for the user. The user can be identified by providing the identifier as part of the transaction…the user provides a loyalty or other membership identifier as part of the transaction which can be linked to the user's identity in the service; para 25… Industry standard and tested authentication mechanisms can be used to manage identity and authorization for users.). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for purchasing of Shaw by the storage of receipts associated with a purchase in Anand. One of ordinary skill would have been motivated to make the modification in order to maintain documents for historical information and/or reporting (Anand, para 2).    
   Re claim 8: the limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Anand, and further in view of Germann et al. (U.S. 2014/0032297).
   Re claim 2: Shaw in view of Anand shows the transaction processing system according to claim 1.  Anand further shows that a user may provide member or loyalty information during a transaction (para 24…The user can be identified by providing the identifier as part of the transaction…the user provides a loyalty or other membership identifier as part of the transaction which can be linked to the user's identity in the service).
   Shaw and Anand do not expressly show a reward server that gives a reward related to the transaction paid for by the payment server to the user associated with the identifier acquired by the authentication server
   Germann shows a reward server that uses a user identifier to identify a reward to be provided based on a transaction (para 33… associating the obtained reward program member identifier with the transaction based at least in part on determination that a location of the mobile device corresponds with the transaction. The method further comprises transmitting the extracted information to a remote server; wherein the extracted information comprises the reward program member identifier and an indication of one or both of: a value of the transaction and a number of reward points to be credited to the member.)  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for providing user information to make a purchase as shown in Shaw and the storage of receipts associated with a purchase in Anand by the provision of additional information associated with a reward program for purchasers of Germann. One of ordinary skill would have been motivated to make the modification in order to provide incentive for purchasing behaviors (Germann, para 5). 
   Re claim 9: the limitations closely parallel the limitations of claim 2 and are therefore rejected under a similar rationale.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Sholtis et al. (U.S. 2008/0313066).                         
   Re claim 3:  Shaw shows a transaction processing system that provides a  transaction processing service to a user, comprising:
          a user terminal that inputs biometric data of a user who performs payment of a transaction as a target of the transaction processing service 
(paras 12… User device 106 (fig 1) …, is a device such as a computer (e.g., desktop computer, laptop computer, smart phone, etc.) which can acquire a biometric identifier (e.g., a fingerprint scanner) from a user and communicate with user information…and payment provider (which is interpreted as input the data, as it is being input to a provider through a transmission). User device…is located at a user's home or work. In other embodiments, user device…can be carried by a user.);                             

   an authentication server that authenticates the biometric data input by the user terminal 
(para 8 - purchases can be made by a user using one or more biometric identifiers as a primary authentication…The biometric identifiers…as associated with a user and a user's financial instruments. A user can make a purchase using a point of sale device associated with a merchant using a biometric identifier, such as a fingerprint. The biometric identifier and transaction information is sent from the point of sale device to a user information and payment provider. The user information and payment provider identifies the user and the user's financial instruments based on the biometric identifier and para 40 identifying the user information and payment provider (interpreted as the authentication server) as a computer),  
   and acquires a first identifier for identifying the user who performs the payment in a case where the authentication has succeeded, the identifier being associated with the biometric data 
(para 8 - purchases can be made by a user using one or more biometric identifiers as a primary authentication…The biometric identifiers…as associated with a user and a user's financial instruments. A user can make a purchase using a point of sale device associated with a merchant using a biometric identifier, such as a fingerprint…and para 24…the user is identified by using the biometric identifier to locate a particular record associated with a user stored in user information and payment provider database... The record also contains financial instrument information… and para 26 showing completing a transaction having authenticated user and accessed payment information);
 
   a payment server that acquires payment data associated with the first identifier acquired by the authentication server 
(para 24…In one embodiment, the user is identified by using the biometric identifier to locate a particular record associated with a user stored in user information and payment provider database… The record also contains financial instrument information associated with the user.)    
    and pays for the transaction by using the acquired payment data
(para 26…If user information and payment provider (interpreted as computer performing authentication and payment functions as shown in fig 1(110)) determines that the user is authorized to complete the transaction, the method proceeds to step 314 in which user information and payment provider… transmits a payment request to financial institution server 114. In one embodiment, user information and payment provider transmits transaction information, including an identification of the user attempting the transaction and an amount of the transaction, to financial institution server…. In addition, financial instrument information associated with the user, such as a credit card number, is retrieved from user information and payment provider database 112 and transmitted to financial institution server 114. Financial institution server 114 determines whether the user is authorized to complete the transaction and provides an indication of the determination to user information and payment provider.) 

   Shaw does not expressly show 
  an agency server that converts a first identifier acquired by the authentication server to obtain a second identifier for identifying a receipt regarding the transaction; and
  a receipt server that manages receipt information regarding the transaction paid for by the payment server in association with the second identifier obtained by conversion by the agency server.
   Regarding the above limitations, Sholtis discloses managing of receipt by using information provided by a user and creating a unique code for purchase receipt, and managing those receipts (paras 7…  a system and method for managing receipts
includes a process for managing receipts whereby when a user makes a purchase of a product and/or service, an electronic copy of at least part of the data on the purchase receipt is generated. The purchase receipt data is then assigned an identification code unique to the user to create user correlated purchase receipt data…the user correlated purchase receipt data is then transferred to a data storage device where the user correlated purchase receipt data is stored until needed, and paras 9… when the user makes the purchase of a product and/or service, the purchase receipt data used by the parent computing system implemented point of sale system to generate an itemized printed receipt is also transferred to the process for managing receipts…the process for managing receipts then associates the purchase receipt data with the identification code unique to the user to…create user correlated purchase receipt data, and para 10… the identification code unique to the user is chosen by the user. In one embodiment, the identification code unique to the user is taken from other unique user data, such as the user's telephone number or name.) 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for providing user information to make a purchase as shown in Shaw by the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis. One of ordinary skill would have been motivated to make the modification in order to provide a means for a user to keep detailed records without taking on the burden him/herself (Sholtis, para 15). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Sholtis and further in view of Arai et al.  (JP20140145395).                
      Re claim 4: Shaw in view of Sholtis shows the transaction processing system according to claim 3. 
      From above in claim 3, Sholtis shows a second identifier obtained by conversion and associated with receipt.  Shaw and Sholtis do not expressly show a reward server that gives a reward related to the transaction paid for by the payment server to the user associated with the second identifier obtained by the conversion.
   Arai shows a reward server that gives a reward related to the transaction paid for by the payment server to the user associated with the second identifier obtained by the conversion (abstract, pg, 4, paragraphs 11, 12 - describing the receipt server managing receipt information; pg. 5, paragraphs 3, 4 - describing association of a receipt id with a point (interpreted as reward) id and showing privilege (reward given in form of points associated with receipt) and pg. 11, paragraph 8 describing association of receipt identifier with reward identifier).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for providing user information to make a purchase as shown in Shaw and the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis by the provision of additional information associated with a reward program for purchasers of Arai. One of ordinary skill would have been motivated to make the modification in order to provide incentive for desired purchasing behaviors. 

     Re claim 5: Shaw in view of Sholtis and further in view of Arai shows the transaction processing system according to claim 4.  From claim 3 above, Sholtis further shows converting a first identifier to obtain a second identifier for the receipt (paras 7, 9 and 10, managing of receipt by using information provided by a user and creating a unique code for purchase receipt, and managing those receipts. 
   Arai further shows wherein the agency server converts the first identifier acquired by the authentication server to obtain a second identifier for the reward (abstract, pg, 4, paragraphs 11, 12 - describing the receipt server managing receipt information; pg. 5, paragraphs 3, 4 - describing association of a receipt id with a point (interpreted as reward) id and showing privilege (reward in form of points associated with receipt).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the method for providing user information to make a purchase as shown in Shaw, the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis and the  provision of additional information associated with a reward program for purchasers of Arai by the association of receipts and awards for a purchase as in Arai. One of ordinary skill would have been motivated to make the modification in order for a provider of such rewards to easily make a determination for the benefit of a customer.  

  Re claim 6: Shaw in view of Sholtis sand further in view of Arai shows the transaction processing system according to claim 5.  
     Sholtis further shows wherein the receipt server uses the second identifier for the receipt obtained by the agency server to manage the receipt information regarding the transaction paid for by the payment server (paras 7…  a system and method for managing receipts includes a process for managing receipts whereby when a user makes a purchase of a product and/or service, an electronic copy of at least part of the data on the purchase receipt is generated. The purchase receipt data is then assigned an identification code unique to the user to create user correlated purchase receipt data…the user correlated purchase receipt data is then transferred to a data storage device where the user correlated purchase receipt data is stored until needed, and paras 9… when the user makes the purchase of a product and/or service, the purchase receipt data used by the parent computing system implemented point of sale system to generate an itemized printed receipt is also transferred to the process for managing receipts…the process for managing receipts then associates the purchase receipt data with the identification code unique to the user to…create user correlated purchase receipt data, and para 10… the identification code unique to the user is chosen by the user. In one embodiment, the identification code unique to the user is taken from other unique user data, such as the user's telephone number or name.) 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for providing user information to make a purchase as shown in Shaw by the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis. One of ordinary skill would have been motivated to make the modification in order to provide a means for a user to keep detailed records without taking on the burden him/herself (Sholtis, para 15). 

   Re claim 7:  Shaw in view of Sholtis and further in view of Arai shows the transaction processing system according to claim 5.  Arai further shows wherein the reward server uses the second identifier for the reward obtained by the agency server to give the reward related to the transaction paid for by the payment server to the user (abstract, pg, 4, paragraphs 11, 12 - describing the receipt server managing receipt information; pg. 5, paragraphs 3, 4 - describing association of a receipt id with a point (interpreted as reward) id and showing privilege (reward given in form of points associated with receipt) and pg. 11, paragraph 8 describing association of receipt identifier with reward identifier).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further  modified the method for providing user information to make a purchase as shown in Shaw, the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis and the provision of additional information associated with a reward program for purchasers of Arai by the use of receipt information to identify reward information of Arai.  One of ordinary skill would have been motivated to make the modification in order to provide a benefit to customers as incentive to continue purchasing behaviors as desired by a merchant. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Anand and further in view of Sholtis. 
   Re claim 10:  Shaw in view of Anand shows the transaction processing method according to claim 8.  
   Shaw and Anand do not expressly show 
     converting, by an agency server, an identifier for identifying the user who performs the payment acquired by the authentication server to obtain an identifier for identifying
a receipt regarding the transaction, wherein the step of managing, by the receipt server, the receipt information regarding the transaction paid for by the payment server includes managing the receipt information in association with the identifier for identifying the receipt related to the transaction acquired by the authentication server.
     Sholtis shows converting, by an agency server, an identifier for identifying the user who performs the payment acquired by the authentication server to obtain an identifier for identifying a receipt regarding the transaction, wherein the step of managing, by the receipt server, the receipt information regarding the transaction paid for by the payment server includes managing the receipt information in association with the identifier for identifying the receipt related to the transaction acquired by the authentication server. 
(paras 7…  a system and method for managing receipts includes a process for managing receipts whereby when a user makes a purchase of a product and/or service, an electronic copy of at least part of the data on the purchase receipt is generated. The purchase receipt data is then assigned an identification code unique to the user to create user correlated purchase receipt data…the user correlated purchase receipt data is then transferred to a data storage device where the user correlated purchase receipt data is stored until needed, and paras 9… when the user makes the purchase of a product and/or service, the purchase receipt data used by the parent computing system implemented point of sale system to generate an itemized printed receipt is also transferred to the process for managing receipts…the process for managing receipts
then associates the purchase receipt data with the identification code unique to the user to…create user correlated purchase receipt data, and para 10… the identification code unique to the user is chosen by the user…the identification code unique to the user is taken from other unique user data, such as the user’s telephone number or name.) 
. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method for providing user information to make a purchase as shown in Shaw and the storage of receipts as associated with a purchase in Anand by the storage of receipts as associated with a purchase and identified by unique identifiers as in Sholtis. One of ordinary skill would have been motivated to make the modification in order to provide a means for a user to keep detailed records without taking on the burden him/herself (Sholtis, para 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696